*By the Court.
The act of 1705, “for taking lands r* “in execution for payment of debts,” expressly directs, 1 I09 that on the condemnation of the lands, a venditioni exponas shall issue, and under this authority the sheriff sells the lands. The act of 23d March 1764, is a strong exposition of the former law. It renders sheriff’s deeds and sales made bona fide, theretofore, before the publication of the act, for valuable consideration, valid in law, though there had been no venditioni exponas issued. But the act is in this particular, wholly retrospective, and has no effect on future cases. The necessary consequence is, that we cannot validate the present sale, and the deed made thereon on the 26th April 1791.
The plaintiff suffered a nonsuit.